Exhibit 10.11.3

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment (the “Second Amendment”) to the Employment Agreement (the
“Agreement”), dated as of April 17, 2006, as amended as of September 21, 2007,
and by an amendment dated September 26, 2008, by and between Cardinal Health,
Inc. (the “Company”) and R. Kerry Clark (the “Executive”), is made and entered
into as of the 4th day of August, 2009, by and between the Company and
Executive.

1. Section 5(a)(viii) of the Agreement is hereby amended to add the following
proviso at the end thereof:

and provided further, however, that if an individual insurance policy providing
such coverage is not available at a reasonable commercial cost (not exceeding
150% of the cost of coverage of the Company’s medical and dental benefits for
active employees), and if such coverage is not otherwise provided to the
Executive by the Company on a nontaxable basis, the Welfare Benefits may, at the
option of the Company, instead be provided on a basis under which the costs and
premiums thereof are included in the Executive’s income for federal income tax
purposes and, in that event, the Executive shall be entitled to receive one or
more additional annual payments (each a “Tax Reimbursement”) in an amount such
that, after payment by the Executive of all taxes due for each calendar year
during which the Welfare Benefits are provided, including, without limitation,
any income taxes imposed upon each Tax Reimbursement, the Executive retains an
amount of each Tax Reimbursement equal to all taxes due on the cost of the
Welfare Benefits for the applicable calendar year. The Tax Reimbursement due for
each calendar year for which an amount is included in the Executive’s taxable
income as a result of the Welfare Benefits shall be paid to the Executive no
later than 60 days after the end of the calendar year for which such income
amount is reported on a form W-2 to the Executive; provided, however, that the
payment due for each calendar year shall in all events be made no later than the
end of the Executive’s taxable year next following the taxable year in which the
Executive remits the income tax due on the Welfare Benefits for such calendar
year; and

2. Except as expressly amended by this Amendment, all terms and conditions of
the Agreement remain in full force and effect and are unmodified hereby.

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the day and year set forth above.

 

EXECUTIVE

/s/ R. Kerry Clark

R. Kerry Clark CARDINAL HEALTH, INC. By:  

/s/ Gregory B. Kenny

Name:   Gregory B. Kenny Title:   Chairman, Human Resources and Compensation
Committee